EXHIBIT 10.36



WALGREEN CO. PROFIT-SHARING RESTORATION PLAN


AMENDMENT NUMBER ONE




Effective January 1, 2008, the Walgreen Co. Profit-Sharing Restoration Plan (the
“Plan”) is amended as follows:


1.
Subsections (a) – (c) of Section 3 of the Plan are amended in their entirety to
read as follows:



 
“(a)
The employee is a participant in the Profit-Sharing Plan;



 
(b)
The employee is employed by the Company in Salary Grade 18 (or its equivalent)
or above; and



 
(c)
Based on compensation level and any other relevant criteria determined from time
to time by the Board of Directors of the Company or its delegates, the employee
is eligible for one or more of the matching contributions described in Section
4.2(a) below.”



2.
Section 4.2(a) of the Plan is amended in its entirety to read as follows:



“Profit-Sharing Plan Matching Contributions.  The Company shall pay the amounts,
if any, which would be contributed by the Company on the Participant’s behalf
under the Profit-Sharing Plan for the plan year of the Profit-Sharing Plan, or
portion thereof, which coincides with the Plan Year hereunder (as adjusted by
Section 4.4) but which are not so contributed solely because of the annual
compensation limit of Section 401(a)(17) of the Internal Revenue Code of 1986,
as amended.  In addition, the Company shall pay such additional amounts as
determined each year by resolution of the Company’s Board of Directors (or its
delegate) to each Participant who (i) was employed by the Company and a
participant in the Profit-Sharing Plan as of December 31, 2007, (ii) had actual
Profit-Sharing earnings for 2007 in excess of $94,500, and (iii) otherwise
qualifies for such payment based the criteria set forth in such resolution.


3.
The introductory paragraph to Section 4.2(b) of the Plan is amended in its
entirety to read as follows:



“Payment for Insufficient Secular Trust Earnings.  If and to the extent that the
Participant deposits amounts described in subsection 1.4(b) of the Walgreen Co.
Senior Executives’ Master Trust, or such second similar trust as may be
established (the “Secular Trust”) in such Secular Trust, the Company shall pay
the Participant an additional amount equal to the difference (if a positive
number) obtained by subtracting subsection (i) below from subsection (ii) below
where such subsections equal the following amounts:”


4.
Section 4.2(c) of the Plan is amended in its entirety to read as follows:



“Payment for Tax Burden on Taxable Secular Trust Earnings.  If and to the extent
that the Participant deposits amounts described in subsection 1.4(b) of the
Secular Trust in such Secular Trust, the Company shall pay the Participant an
additional tax gross-up amount which, net of tax liability on such gross-up
amount, will result in the payment to the Participant of an amount equal to the
Participant’s then current tax liability on the Participant’s allocable portion
of the taxable earnings of the Secular Trust for the Plan Year.  For purposes of
this subsection (c), the term tax liability shall mean federal, state, and local
income tax liability and Medicare tax liability.”

